NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


ITAMAR BARHAI,                          )
                                        )
            Appellant,                  )
                                        )
v.                                      )         Case No. 2D18-3860
                                        )
HSBC BANK USA NATIONAL                  )
ASSOCIATION,                            )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Lee County; Thomas S. Reese,
Judge.

Ofer M. Amir of The Amir Law Firm,
P.A., Fort Lauderdale, for Appellant.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; Eric M.
Levine of Akerman LLP, West Palm
Beach for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ATKINSON, JJ., Concur.